Exhibit 10.19

 

FIRST AMENDMENT

TO THE

ALLIED MOTION TECHNOLOGIES INC. DEFERRED COMPENSATION PLAN

WHEREAS, Allied Motion Technologies Inc. (the “Company”) has reserved the right
to amend the Allied Motion Technologies Inc. Deferred Compensation Plan (the
“Plan”) at any time by action of its Board of Directors; and

WHEREAS, this amendment has been authorized by the Board of Directors of the
Company;

NOW, THEREFORE, the Company hereby amends the Plan as follows, effective as of
the dates specified herein:

I.              Effective as of the Effective Date of the Plan, Section 1.13 of
the Plan is hereby amended to read as follows:

1.13         “Investment Funds” means those mutual funds that are designated by
the Board from time to time as the investments available to measure adjustments
to Accounts, as provided in Section 7.03.

II.            Effective as of August 2, 2006, a new Section 1.13A is added to
the Plan, as follows:

1.13A      The Company shall be considered to be “Insolvent” for purposes of the
Plan if (i) the Company is unable to pay its debts as they become due, or (ii)
the Company is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code.

III.           Effective as of August 2, 2006, a new Section 9.03 is added to
the Plan, as follows

9.03         Company Obligation to Establish Trust.

(a)           Notwithstanding the foregoing provisions of this Section 9, upon
the  occurrence of any event described in subsection (b), the Company shall, as
soon as practicable, but in any case within sixty (60) days after notice of such
event is delivered to the Company by any Participant as provided herein:

(i)            establish an irrevocable “rabbi trust”, within the meaning of IRS
Revenue Procedure 92-64, or any comparable provision of law then in effect,

 


--------------------------------------------------------------------------------


 

under this Plan, which trust shall include a separate account for each
Participant; and

(ii)           contribute to such trust such principal amount, in cash, as shall
be sufficient to fully fund all benefits of all Participants under the Plan
which have theretofore accrued.

Thereafter, each Year the Company shall (A) contribute to such trust such
additional amounst as shall be required such that, after such contribution, the
assets in the trust shall be sufficient to fully fund all benefits under the
Plan which have theretofore accrued, and (B) cause the trustee to deliver
periodic reports to all Participants (not less frequently than annually) with
respect to the assets, gains and losses of the Participant’s account under the
trust.

(b)           The events referred to in subsection (a) are as follows:

(i)            A “Change of Control” with respect to the Company;

(ii)           The Company’s becoming Insolvent; or

(iii)          Any Participant’s delivery of a written notice to the Company
requesting that the Company establish a rabbi trust as provided herein.

IV.           Effective as of August 2, 2006, a new Section 12.08 is added to
the Plan, as follows:

12.08       Notices. All notices and other communications required or permitted
to be given under the Plan shall be in writing and shall be deemed to have been
duly given if (a) delivered personally, (b) sent by next-day or overnight mail
or delivery, or (c) sent by fax, as follows:

(a)           If to the Company to:

Allied Motion Technologies Inc.

Suite 150

23 Inverness Way East

Englewood, CO 80112

Fax:  (303) 799-8521

Attention:  Secretary

(b)           If to any Participant, to the address or fax number of such
Participant most recently provided to the Company by the Participant.

 


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
this 2nd day of August, 2006.

ALLIED MOTION TECHNOLOGIES INC.

 

 

 

 

 

By:

/s/ Susan M. Chiarmonte

 

 

Secretary and Treasurer

 

 


--------------------------------------------------------------------------------